FILED
                             NOT FOR PUBLICATION                            JUN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID ARANDA RODRIGUEZ,                          Nos. 06-74444
                                                      06-75524
               Petitioner,
                                                 Agency No. A095-575-895
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       In these consolidated petitions for review, David Aranda Rodriguez, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying his two motions to reopen. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007). In No. 06-74444

we dismiss the petition for review. In No. 06-75524 we deny the petition for

review.

      The petition for review in No. 06-74444 is untimely, because it was filed

more than thirty days after the BIA’s decision denying Rodriguez’s first motion to

reopen. See 8 U.S.C. § 1252(b)(1); see also Singh v. INS, 315 F.3d 1186, 1188

(9th Cir. 2003) (the requirement of a timely petition for review is “mandatory and

jurisdictional, and cannot be tolled”). We therefore dismiss that petition for lack of

jurisdiction. See Dela Cruz v. Mukasey, 532 F.3d 946, 948 (9th Cir. 2008) (per

curiam).

      The BIA acted within its discretion in denying Rodriguez’s second motion to

reopen as untimely and number barred because it was filed more than one year

after the final removal order, see 8 C.F.R. § 1003.2(c)(2), and Rodriguez did not

show that he acted with the due diligence required for equitable tolling, see Singh,

491 F.3d at 1096-97.

      In No. 06-74444: PETITION FOR REVIEW DISMISSED.

      In No. 06-75524: PETITION FOR REVIEW DENIED.




                                          2                                    06-74444